Citation Nr: 1646735	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  09-24 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for "chronic low back pain; degenerative disc disease, L4-L5" and, if so, whether service connection is warranted.  

2.  Entitlement to service connection for a recurrent cervical spine disorder.  

3.  Entitlement to service connection for carpal tunnel syndrome (CTS).  

4.  Entitlement to service connection for a right leg disorder.  

5.  Entitlement to service connection for a skin disorder of the hands.  

6.  Entitlement to service connection for a sleep disorder to include obstructive sleep apnea (OSA).  

7.  Entitlement to service connection for leishmaniasis.  

8.  Entitlement to service connection for recurrent hair loss claimed as the result of an anthrax vaccination.  

9.  Entitlement to a disability evaluation in excess of 30 percent for the Veteran's posttraumatic stress disorder (PTSD) for the period prior to November 28, 2011.  

10.  Entitlement to a disability evaluation in excess of 50 percent for the Veteran's PTSD for the period on and after November 28, 2011.  

11.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had certified active service from August 1972 to December 1973 and from February 2003 to July 2004.  The Veteran served in an imminent danger area in Iraq.  He had additional duty with the Army Reserve.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) which, in pertinent part, increased the disability evaluation for the Veteran's PTSD from 10 to 30 percent; effectuated the award as of March 8, 2007; and denied service connection for hair loss.  In July 2008, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for "chronic low back pain; degenerative disc disease, L4-5" and denied service connection for both a cervical spine disorder and sleep apnea.  In October 2008, the RO, in pertinent part, denied service connection for coronary artery disease (CAD).  In September 2009, the RO, in pertinent part, denied service connection for CTS, a right leg disorder, a skin disorder of the hands, and tinnitus and a TDIU.  In February 2011, the RO denied service connection for leishmaniasis.  In March 2014, the RO recharacterized the Veteran's hypertensive disorder as hypertensive heart disease evaluated as 30 percent disabling and hypertension evaluated as 10 percent disabling; effectuated those awards as of July 23, 2008; granted service connection for tinnitus; assigned a 10 percent evaluation for that disability; granted service connection for bilateral sensorineural hearing loss; assigned a noncompensable evaluation for that disability; effectuated those awards as of July 9, 2009; increased the evaluation of the Veteran's PTSD from 30 to 50 percent; and effectuated that award as of November 28, 2011.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issues of service connection on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

In October 2006 written statements, the Veteran requested "service-connected benefits due to the application of anthrax vaccine."  The Veteran's statements maybe reasonably construed as an informal claim for service connection for recurrent anthrax vaccination residuals.  In his July 2009 Appeal to the Board (VA Form 9), the Veteran advanced informal claims for service connection for both a lung disorder and a left leg peripheral neuropathy and radiculopathy.  In his May 2015 Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ), the Veteran sought service connection for an anxiety disorder, a recurrent disorder manifested by memory loss, a bilateral leg disorder, a joint disorder, a muscle disorder, a right hand disorder, and an ear disorder; an increased evaluation for his bilateral hearing loss; and compensation under 38 U.S.C.A. § 1151 for erectile dysfunction.  The issues of service connection for recurrent anthrax vaccination residuals, a lung disorder, a left leg neurological disorder to include peripheral neuropathy and radiculopathy, an anxiety disorder, a recurrent disorder manifested by memory loss, a bilateral leg disorder, a joint disorder, a muscle disorder, a right hand disorder, and an ear disorder; an increased evaluation for the Veteran's bilateral hearing loss; and compensation under 38 U.S.C.A. § 1151 for erectile dysfunction have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

In his September 2015 Appellant's Brief, the accredited representative advanced contentions which may be reasonably construed as seeking an increased evaluation for the Veteran's hypertension.  The Veteran should be informed of his right to submit an Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ) seeking an increased evaluation for his hypertension. 

The issues of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for "chronic low back pain; degenerative disc disease, L4-L5" and service connection for a recurrent cervical spine disorder, CTS, a right leg disorder, a skin disorder of the hands, a sleep disorder to include OSA, leishmaniasis, and recurrent hair loss claimed as the result of an anthrax vaccination and a TDIU for the period prior to November 28, 2011, are REMANDED to the AOJ for additional action.  VA will notify the Veteran if further action is required.  



FINDINGS OF FACT

1.  Prior to November 28, 2011, the Veteran's PTSD was shown to be manifested by no more than occupational and social impairment due to Iraq-related nightmares, flashbacks, and intrusive thoughts; anxiety; irritability; hypervigilance; impaired concentration, sleep impairment; social isolation; an anxious and depressed mood and affect; intermittent memory impairment; hypervigilance; no delusions, hallucinations, or suicidal or homicidal ideation; and Global Assessment of Functioning (GAF) scores of between 50 and 65.  

2.  On and after November 28, 2011, the Veteran's PTSD has been found to be productive of total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation for the Veteran's PTSD for the period prior to November 28, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).  

2.  The criteria for a 100 percent schedular evaluation for the Veteran's PTSD for the period on and after November 28, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.130, Diagnostic Code 9411 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In regards to his claim of entitlement to an increased evaluation for his PTSD, VA has issued several VCAA notices to the Veteran including a March 2007 notice which informed him of the evidence generally needed to support a claim for an increased evaluation and effective date for such an award; what actions he needed to undertake; and how VA would assist him in developing his claim.  VA's duty to notify was satisfied by the March 2007 VCAA notice.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  See also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  


II.  Evaluation of the Veteran's PTSD

The Veteran asserts that an increased evaluation is warranted for his service-connected PTSD as the disability is manifested by significant symptoms which impair his daily activities and vocational pursuits.  

The report of a December 2005 VA psychiatric examination states that the Veteran was diagnosed with PTSD secondary to his traumatic experiences in Iraq.  In September 2006, the RO established service connection for PTSD; assigned a 10 percent evaluation for that disability; and effectuated the award as of August 26, 2005.  In July 2007, the RO increased the evaluation for the Veteran's PTSD from 10 to 30 percent and effectuated the award as of March 8, 2007.  In March 2014, the RO increased the evaluation of the Veteran's PTSD from 30 to 50 percent and effectuated that award as of November 28, 2011.  

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Board observes that the Secretary of VA amended the portion of the Schedule for Rating Disabilities dealing with psychiatric disorders and the associated adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  The amended provisions apply to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  However, the provisions do not to apply to claims that were pending before the Board (i.e., certified for appeal to the Board on or before August 4, 2014), the Court, or the United States Court of Appeals for the Federal Circuit (Federal Circuit) on August 4, 2014, even if such claims are subsequently remanded to the AOJ.  The instant appeal was initially certified to the Board in May 2014.  Therefore, the amended version of the Schedule for Rating Disabilities is not for application in the instant appeal.  

Prior to August 2014 and at the present time, a 30 percent evaluation is warranted for PTSD which is productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although the individual is generally functioning satisfactorily with routine behavior and normal self-care and conversation) due to symptoms such as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent evaluation requires occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  A 100 percent evaluation requires total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

A.  Period Prior to November 28, 2011

A January 2007 VA psychiatric treatment record states that the Veteran complained of war-related flashbacks and nightmares; anxiety; hypervigilance; and intermittent depression.  The Veteran was diagnosed with PTSD with depressive features.  A GAF score of 50 was advanced.  The VA psychiatrist commented that the Veteran was "showing deterioration of his condition" and had a "poor prognosis."  
At a June 2007 VA psychiatric examination, the Veteran complained of war-related flashbacks and nightmares; anxiety; impaired sleep; difficulty concentrating and dealing with others; and an inability to tolerate his employment.  He clarified that he was "forgetting details of his job [including] even routine functions done for years."  The Veteran was reported to have been employed as a compliance officer with the Federal Government for 29 years; to be married; and to live with his wife and an adult son.  He clarified that he was retiring in less than three months.  The examiner observed that the Veteran was clean; appropriately dressed; and oriented to person, place, and time.  On mental status examination, the Veteran exhibited an anxious and depressed mood; a constricted affect; relevant and logical thought processes; clear, coherent, and spontaneous speech; normal memory; and no panic attacks, hallucinations, delusions, or suicidal or homicidal ideation.  The examiner commented that the Veteran "understands the outcome of behavior" and "he/she has a problem."  A diagnosis of PTSD and a GAF score of 60 were advanced.  

In a June 2008 written statement, the Veteran advanced that his PTSD was manifested by nervousness, insomnia, loss of energy, and loss of motivation.  

A June 2008 psychiatric examination conducted for the Social Security Administration (SSA) by L. Gonzalez-Hernandez, M.D., conveys that the Veteran was observed to be clean; neatly dressed; and oriented to person, place, and time.  On mental status examination, the Veteran exhibited a sad, tearful, anxious, depressed, distressed, and hurting mood; an appropriate affect with respect to thought content; normal speech; logical and coherent thought processes; and no delusions, hallucinations, or suicidal or homicidal ideation.  The Veteran was diagnosed with major depression secondary to medical condition.  A GAF score of 50 was advanced.  Dr. Gonzalez-Hernandez concluded that the Veteran was unable to manage his own funds.  

A November 2008 VA psychiatric treatment record notes that the Veteran complained of a "deterioration of his condition."  The Veteran was observed to have adequate hygiene and to be oriented in all spheres.  On mental status examination, the Veteran exhibited a depressed mood; an appropriate affect; intrusive thoughts; poor recent and remote memory, judgment, and insight; coherent, relevant, and logical thought processes; normal speech; hypervigilance and no hallucinations, delusions, or suicidal or homicidal ideation.  A diagnosis of PTSD and a GAF score of 50 were advanced.  The VA psychiatrist commented that "in my opinion, [the Veteran is] not able to work or get involved in gainful activity."  

In his November 2008 Veterans Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran advanced that, "due to my service-connected condition, I am unable to work."  

At a December 2008 VA psychiatric examination, the Veteran complained of flashbacks, anxiety, irritability, a depressed mood, impaired sleep and being socially withdrawn.  He reported an incident in which he had grabbed his adult son by the neck.  The Veteran was reported to be retired and to live with his wife and an adult son.  The Veteran was observed to be clean and oriented to person, place, and time.  On mental status examination, the Veteran exhibited an anxious mood; a constricted affect; poor impulse control with episodic violence; relevant and logical thought processes; spontaneous speech; "unremarkable" thought process and content; normal memory; and no panic attacks, hallucinations, delusions, or suicidal or homicidal ideation.  The examiner commented that the Veteran "understands the outcome of behavior" and understand that he/she has a problem."  A diagnosis of PTSD and a GAF score of 65 were advanced.  

A February 2009 VA psychiatric treatment record states that the Veteran was observed to have adequate hygiene and to be oriented in all spheres.  On mental status examination, the Veteran exhibited a euthymic mood; an appropriate affect; fair memory; poor judgment and insight; coherent, relevant, and logical thought processes; normal speech; and no hallucinations, delusions, or suicidal or homicidal ideation.  The Veteran was diagnosed with PTSD.  A GAF score of 55 was advanced.  

A February 2009 SSA attorney-advisor decision relates that the Veteran was granted SSA disability benefits.  The Veteran's PTSD, major depressive disorder, and generalized anxiety disorder were found to render him unable "to function in almost all areas" and the "consulting psychiatrist is of the opinion that the claimant is not able to handle his own funds."  

A June 2009 VA psychiatric treatment record states that the Veteran complained of nightmares, flashbacks, and intrusive thoughts; anxiety; irritability; hypervigilance; impaired concentration; sleep impairment; and poor social functioning and isolation.  On mental status examination, the Veteran exhibited an anxious and depressed mood; an affect congruent to mood; "grossly intact" memory; good judgment and insight; coherent, relevant, and logical thought processes; normal speech; and no hallucinations, delusions ,or suicidal or homicidal ideation.  The Veteran was diagnosed with PTSD, a not otherwise specified depression, and "major depression vs depressive disorder."  A GAF score of 55 was advanced.  

An August 2009 VA psychiatric treatment record states that the Veteran complained of impaired memory and experiencing flashbacks of driving a truck in Iraq while driving his own personal vehicle.  He clarified that: "I keep forgetting things, my wife tells me that she tells me things and I don't remember them later;" he thought that "[his memory loss] may be secondary to the medication regime;" and "it started in 2005 and he had to quit his job because of this reason in 2007."  On mental status examination, the Veteran exhibited an anxious mood; an affect congruent to mood; "grossly intact" memory; good judgment and insight; coherent, relevant, and logical thought processes; normal speech; and no hallucinations, delusions ,or suicidal or homicidal ideation.  The Veteran was diagnosed with PTSD, a not otherwise specified depression, and "major depression vs depressive disorder."  A GAF score of "55-60" was advanced.  

A September 2009 VA TBI second level evaluation states that the Veteran complained of severe irritability, tension, anxiety, depression, tolerance, and frustration; severely impaired concentration and memory; and moderate difficulty in making decisions.  The Veteran was found to not meet the criteria required for TBI treatment and his complaints were instead attributed to his PTSD and multiple physical disabilities.  

An April 2010 VA psychiatric treatment record states that the Veteran complained of feeling more anxious than usual.  He reported that he had smelled a strong odor of gasoline at his house on one occasion and became convinced that "someone was going to explode his car" on another occasion.  On mental status examination, the Veteran exhibited an anxious mood; an affect congruent to mood; "grossly intact" memory; good judgment and insight; coherent, relevant, and logical thought processes; normal speech; and no hallucinations, delusions ,or suicidal or homicidal ideation.  The Veteran was diagnosed with PTSD, a not otherwise specified depression, and "major depression vs depressive disorder."  A GAF score of "55-60" was again advanced.  

An October 2010 VA psychiatric treatment record states that the Veteran complained of intrusive thoughts, flashbacks, and nightmares, irritability, hypervigilance, impaired sleep and concentration, and an increased startle reflex.  He was observed to be appropriately groomed and oriented times three.  On mental status examination, the Veteran exhibited an anxious mood; an anxious affect congruent to mood; "grossly intact" memory; good judgment and insight; coherent, normal thought processes; normal speech; and no hallucinations, delusions ,or suicidal or homicidal ideation.  The Veteran was diagnosed with PTSD, a not otherwise specified depression, and "major depression vs depressive disorder."  A GAF score of 60 was advanced.  

A January 2011 VA psychiatric treatment record states that the Veteran complained of intrusive thoughts, flashbacks, anger, depression, and anxiety.  He was observed to be appropriately groomed and oriented times three.  On mental status examination, the Veteran exhibited an angry/irritable; anxious, and depressed mood; an anxious and dysphoric affect; "grossly intact" memory; good judgment and insight; coherent, normal thought processes; normal speech; and no hallucinations, delusions, or suicidal or homicidal ideation.  The Veteran was diagnosed with PTSD, a not otherwise specified depression, and "major depression vs depressive disorder."  A GAF score of 60 was advanced.  

An April 2011 VA psychiatric treatment record states that the Veteran complained of stress and anxiety.  He was observed to be appropriately groomed and oriented times three.  On mental status examination, the Veteran exhibited an anxious mood; an anxious and dysphoric affect; "grossly intact" memory; good judgment and insight; coherent, normal thought processes; normal speech; and no hallucinations, delusions, or suicidal or homicidal ideation.  The Veteran was diagnosed with PTSD, a not otherwise specified depression, and "major depression vs depressive disorder."  A GAF score of "60-65" was advanced.  

Prior to November 28, 2011, the Veteran's PTSD was objectively shown to be manifested by no more than occupational and social impairment due to Iraq-related nightmares, flashbacks, and intrusive thoughts; anxiety; irritability; hypervigilance; impaired concentration; sleep impairment; social isolation; an anxious and depressed mood and affect; intermittent memory impairment; hypervigilance; no delusions, hallucinations, or suicidal or homicidal ideation; and GAF scores of between 50 and 65.  Such a psychiatric disability picture warrants assignment of at least a 50 percent evaluation for the Veteran's PTSD under the provisions of Diagnostic Code 9411.  

The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A GAF score of 41 to 50 is defined as "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A GAF score of 51 to 60 reflects moderate difficulty in social, occupational, or school functioning.  A score of 61 to 70 indicates the presence of mild symptoms and/or some difficulty in social, occupational, or school functioning, but a generally satisfactory level of functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The Board finds that the Veteran's PTSD symptoms prior to November 28, 2011, most closely approximated the criteria for a 50 percent evaluation.  38 C.F.R. § 4.7.  While his PTSD symptoms were clearly significantly disabling, the record does not establish and the Veteran does not allege that his PTSD was productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression; spatial disorientation; neglect of personal appearance and hygiene; an inability to establish and maintain effective relationships; or other symptoms establishing entitlement to an evaluation in excess of 50 percent.  Indeed, the Veteran was consistently reported to be clean and neatly dressed; oriented; and to have coherent and logical speech; good memory, insight, and judgment; and no evidence of panic attacks, delusions, hallucinations, or suicidal or homicidal ideation during the relevant time period.  Therefore, the Board concludes that the weight of the evidence demonstrates that a 50 percent schedular evaluation and no higher is warranted for the Veteran's PTSD for the period prior to November 28, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411; Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has also considered whether the Veteran's claim for an increased evaluation for his PTSD for the period prior to November 28, 2011, should be referred for consideration of an extra-schedular rating for anxiety disorder under 38 C.F.R. § 3.321(b)(1).  The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111 (2008).  

A veteran may also be entitled to consideration under 38 C.F.R. § 3.321 (b) for referral for an extra-schedular evaluation based on multiple disabilities when the combined effect is exceptional and not captured by schedular evaluations.  Referral for an extra-schedular rating under 38 C.F.R. § 3.321 (b) is to be considered when the "collective impact" or "compounding negative effects" of the service-connected disabilities are not adequately captured by the schedular evaluations for the service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).   

Initially, the Board finds that the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of the Veteran's multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular evaluation inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9411, reflects that the diagnostic criteria reasonably describes the Veteran's disability level and symptomatology.  The diagnostic criteria convey that compensable ratings will be assigned for PTSD which is manifested by various levels of occupational and social impairment.  The Veteran's disability picture has been shown to encompass significant occupational and social impairment and symptoms which falls squarely within the diagnostic criteria for a 50 percent evaluation.  

The Secretary of VA, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  38 U.S.C.A. § 1155; see 38 U.S.C.A. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in evaluating more than 30 psychiatric disorders, there can be no doubt that the Secretary of VA anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each evaluation, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992).  The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

All the impairment and symptoms encompassed by the Veteran's psychiatric disability picture are either explicitly part of the schedular rating criteria or like or similar to examples or symptoms in the schedular rating criteria.  In addition, the assigned GAF scores, which are incorporated into the schedular rating criteria as part of the DSM-IV, assess the degree of overall occupational and social impairment.  For these reasons, the Veteran's PTSD has not been shown to be productive of an exceptional disability picture.  Therefore, the Board determines that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not merited.  

B.  Period on and after November 28, 2011

A November 2015 Review Posttraumatic Stress Disorder (PTSD) Disability Benefits Questionnaire (VA Form 21-0960P-3) states that the Veteran was diagnosed with both PTSD and a recurrent depressive disorder without psychosis.  A GAF score of "45-50" was advanced.  The VA psychiatrist  concluded that: the Veteran's psychiatric disabilities were productive of "total occupational and social impairment;" his "impairments are directly related to his emotional and physical conditions or [a] consequence of the traumatic event;" he was "emotionally affected, unemployable, and dysfunctional in the different areas presenting impairment and limitations as a consequence of the impact of the traumatic event;" and "[h]is condition is chronic and permanent and the manifestation of the PTSD and related symptoms affect his routine, functionality, and interactions with others."

The examining VA psychiatrist at the most recent VA psychiatric evaluation of record determined that the Veteran's PTSD is productive of total occupational and social impairment.  The Board concludes that such clinical findings wholly support assignment of a 100 percent schedular evaluation for the Veteran's PTSD for the period on and after November 28, 2011.  


ORDER

A 50 percent evaluation for the Veteran's PTSD for the period prior to November 28, 2011, is granted subject to the law and regulations governing the award of momentary benefits.  

A 100 percent schedular evaluation for the Veteran's PTSD for the period on and after November 28, 2011, is granted subject to the law and regulations governing the award of momentary benefits.  


REMAND

Service Connection

The Veteran contends that new and material evidence has been received to reopen his claim of entitlement to service connection for "chronic low back pain; degenerative disc disease, L4-L5" and service connection is warranted for a recurrent cervical spine disorder, CTS, a right leg disorder, a skin disorder of the hands, a sleep disorder to include OSA, leishmaniasis, and recurrent hair loss claimed as the result of an anthrax vaccinations.  

The Board observes that the Veteran's complete periods of active duty, active duty for training, and inactive duty for training with the Army Reserve have not been verified.  Such information is necessary for the adequate resolution of the Veteran's appeal including the proper application of 38 C.F.R. § 3.156(c) (2016).  

Clinical documentation dated after February 2016 is not of record.  VA should obtain all relevant military, VA, and records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

TDIU for Period Prior to November 28, 2011

In light of the award above of a 100 percent schedular evaluation for the Veteran's PTSD for the period on and after November 28, 2011, the Board has recharacterized the issue of the Veteran's entitlement to a TDIU as entitlement to a TDIU for the period prior to November 28, 2011.  

The Veteran contends that his multiple service-connected disabilities necessitated his retirement from his former employment with the Federal Government and render him unemployable.  

Entitlement to a TDIU requires an accurate assessment of the impairment associated with all of the Veteran's service-connected disabilities.  Given these facts, the Board finds that the issue of the Veteran's entitlement to a TDIU for the period prior to November 28, 2011, is inextricably intertwined with both the issues of service connection currently on appeal and the issues referred to the AOJ for adjudication in the Introduction section of this decision above.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) and/or the appropriate service entity and request that it (a) verify the Veteran's complete periods of active service, active duty, active duty for training, and inactive duty for training with the Army Reserve and (b) forward all available service treatment records associated with such duty for incorporation into the record.  

2.  Contact the Veteran and request that he provide information as to all treatment of his claimed cervical spine disorder, CTS, a right leg disorder, a skin disorder of the hands, a sleep disorder, leishmaniasis, and recurrent hair loss since February 2016, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2016).  

3.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after February 2016.  

4.  Adjudicate the referred and intertwined issues of service connection for recurrent anthrax vaccination residuals, a lung disorder, a left leg neurological disorder to include peripheral neuropathy and radiculopathy, an anxiety disorder, a recurrent disorder manifested by memory loss, a bilateral leg disorder, a joint disorder, a muscle disorder, a right hand disorder, and an ear disorder; an increased evaluation for the Veteran's bilateral hearing loss; and compensation under 38 U.S.C.A. § 1151 for erectile dysfunction.  The Veteran and his accredited representative should be informed in writing of the resulting decision and associated appellate rights.  The issues are not on appeal unless there is both a notice of disagreement (NOD) and a substantive appeal as to each issue referred above to the AOJ for adjudication.  

5.  Then readjudicated the remaining issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


